Citation Nr: 9913796	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for limited motion of 
the temporomandibular articulation currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, denying the benefit sought.

The veteran requested a personal hearing before a Hearing 
Officer in his January 1998 Notice of Disagreement.  The 
veteran canceled his hearing request in February 1998.  The 
Substantive Appeal dated in March 1998 does not bear a 
hearing request.

During the pendency of this appeal and by a January 1999 
rating decision, the RO denied compensable evaluations for 
left ear hearing loss and perforation of the left tympanic 
membrane with scarring and tympanosclerosis.  By the same 
rating decision, the RO granted service connection for 
tinnitus and assigned a 10 percent disability evaluation.  As 
of this date, the veteran has not filed a Notice of 
Disagreement.  In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) (absent a Notice of Disagreement, a Statement of 
the Case, and a Substantive Appeal, the Board has no 
authority to proceed to a decision).  

The October 1998 VA dental/oral examination reasonably raised 
the claim of entitlement for pain and tenderness in the right 
sternocleidomastoid muscle, the right temporalis muscle, and 
the right masseter muscle as secondary to the 
temporomandibular joint disability.  The Board must consider 
all documents and any oral testimony submitted prior to a 
Board decision and review all issues which are reasonably 
raised from a liberal reading of such documents and oral 
testimony.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  
The Board is required to adjudicate the issue of the 
claimant's entitlement to such a benefit, or if appropriate, 
to return the issue to the RO for development and 
adjudication of the issue.  Id.  This matter has not been 
developed for appellate review and is referred to the RO for 
appropriate development.  

Thus, this appeal is limited to the issue on the cover page 
of this decision.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2. The veteran's limited motion of the temporomandibular 
articulation is manifested by pain, popping, inter-incisal 
range of 23 mm, and is characterized as an internal 
derangement of the temporomandibular joint with a closed 
lock.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
schedular criteria for a 30 percent evaluation for limited 
motion of the temporomandibular articulation has been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service connected limited motion of the 
temporomandibular articulation.  Accordingly, the Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule) which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1998).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to such 
considerations as less movement than normal (due to ankylosis 
or limitation or blocking), weakened movement (due to muscle 
injury, disease or injury of peripheral nerves), excess 
fatigability, impaired ability to execute skilled movements 
smoothly, or pain on movement, swelling, deformity or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When after 
careful consideration of all the evidence of record a 
reasonable doubt arises regarding the degree of disability; 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. §§ 3.102, 4.3 (1998).

At the outset, the Board notes that the veteran sought a 
compensable rating for the limited motion of the 
temporomandibular articulation due to frequent dislocations 
and increased pain in July 1997.  By a September 1997 rating 
decision, the RO granted a 10 percent disability evaluation.  
The veteran submitted additional medical evidence in support 
of his claim for pain and suffering.  By a December 1997 
rating decision, the RO confirmed the September 1997 rating 
decision and continued the 10 percent disability evaluation.  
Subsequent to the veteran's perfecting his appeal in March 
1998, additional medical evidence was considered by the RO.  
By a January 1999 rating decision, the RO granted a 20 
percent disability evaluation for limited motion of the 
temporomandibular articulation.  

The veteran's service connected limited motion of the 
temporomandibular articulation is rated according to the 
Schedule for dental and oral conditions.  38 C.F.R. § 4.150, 
DC 9905 (1998).  Diagnostic Code 9905 of the Schedule 
provides for the assignment of disability evaluations for 
limited motion of the temporomandibular articulation based on 
inter-incisal ranges.  An inter-incisal range of zero to 10 
mm warrants a 40 percent disability evaluation.  In order to 
warrant a 30 percent disability evaluation, the inter-incisal 
range must be 11 to 20 mm.  The veteran's limited motion of 
the temporomandibular articulation is currently evaluated as 
20 percent disabling based on an inter-incisal range of 21 to 
30 mm.  The Board notes that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  

A June 1997 outpatient treatment report from the Kaiser 
Permanente Medical Center reflects that the veteran was 
evaluated for right jaw pain, duration of 7 days.  The 
objective findings included very tender right 
temporomandibular joint.  The assessment was 
temporomandibular arthralgia.  The veteran was medicated with 
Motrin.  

A VA examination dated in September 1997 reflects by history 
that the veteran has considerable pain when he drives in 
mountainous areas because of the change in altitude.  He 
flies in airplanes on occasion but frequently has great pain 
when on descent.  The veteran had restricted his diet to soft 
foods and ate very slowly.  He medicated with Motrin and 
still had considerable problems with pain.  The objective 
findings included that the veteran had a loud pop on opening 
[his mouth], especially on the right side at about 28-mm.  
After the pop, he can then open to about 37 mm.  He had no 
apparent limitation on lateral excursion.  Palpation reveals 
moderate tenderness over both temporomandibular joints and 
over the insertion of the occipital muscle at the base of his 
skull.  The right side is more tender than the left side.  
All of the veteran's neck muscles were tight, and he had 
difficulty relaxing his neck muscles on palpation by the 
examiner.  There was no tenderness over the temporalis 
muscle.  The assessment reflects that the veteran had 
internal derangement with disc condyle incoordination of his 
temporomandibular joint.  The examiner opined that the 
arthralgia was apparently caused initially by changes in 
barometric pressure that has resulted in permanent changes in 
his ability to chew and eat normally.  The veteran seemed to 
understand his problem reasonably well, although he had 
received very little treatment for the problem.  By a 
September 1997 rating decision, the RO granted a 10 percent 
disability rating from June 17, 1997.  

An October 1997 outpatient treatment report from the Kaiser 
Permanente Medical Center reflects that the veteran was 
evaluated for complaints of pain in the right jaw and ear.  
The veteran complained of a sudden onset of pain two days 
earlier as he was returning from Reno.  The veteran denied 
nausea, vomiting, peptic ulcer disease, or a gastrointestinal 
problem.  The veteran reported that he ate with pain.  The 
objective findings included: a tender right temporomandibular 
joint that goes in and out of place with chewing - not quite 
a dislocation.  The assessment was temporomandibular joint 
[syndrome].  The examiner prescribed Motrin and discussed 
follow-up with a dentist.  

Statements by the veteran dated in October and November 1997 
reflect that he has pain in his jaw and around his ear when 
he eats.  He also reported in November 1997 that he had 
earaches and headaches several days before above referenced 
October 1997 evaluation and has continued to take Motrin for 
the jaw pain.  Based on this evidence, the RO confirmed and 
continued the September 1997 rating decision.  

The veteran asserted in the January 1998 Notice of 
Disagreement that his temporomandibular joint [syndrome] 
warrants a 20-30 percent disability evaluation as he has a 
constant ache in his right jaw.  Because of severe pain, he 
cannot chew certain hard foods, such as carrots, nuts, and 
hard candy; and that he is limited to eating soft foods.  The 
veteran contends that he has severe pain in his right jaw 
upon changes in altitude, such as descending mountains, and 
upon waking in the morning.  He reported that he experienced 
a lot of pain everytime he opened his mouth wide.  He 
reported that he takes prescription strength Motrin three or 
four times a week.  He added that it was hard for any dentist 
to work on him because he cannot open his mouth very wide due 
to the severe pain.  

An outpatient treatment record from the Kaiser Permanente 
Stockton Medical Offices dated in January 1998 reflects that 
the veteran complained of decreased jaw opening and pain with 
poor relief with over the counter Motrin.  The objective 
findings reflect that the jaw manifested a mildly decreased 
opening secondary to pain, the examination revealed 
crepitation on range of motion and pain on closing and 
opening with resistance.  The assessment was right 
temporomandibular joint [syndrome].  The plan included 
follow-up at VA hospital and Motrin 600 milligrams three 
times a day as needed.  

The veteran's March 1998 Substantive Appeal reflects that his 
temporomandibular joint syndrome should be evaluated as 30 
percent disabling.  In addition to previously asserted claims 
of pain, the veteran added that he experienced frequent neck 
pain and muscle spasms, due to the temporomandibular joint 
syndrome.  He also asserts that since he cannot open his 
mouth very wide to equalize the pressure in his ears, he 
cannot fly anywhere.  

Outpatient treatment reports from the VA Medical Center in 
Palo, Alto, Livermore Division, dated in April 1998 and 
September 1998 reflect that in early April 1998, the veteran 
had multiple filled caries, crepitations on chewing, limited 
jaw opening, no adenopathy, no joint swelling, and a tender 
temporomandibular joint, bilaterally.  The veteran denied a 
history of bruxism (teeth grinding), but was unsure if that 
was an issue.  An April 1998 oral surgery evaluation notes 
chronic temporomandibular joint disorder - limited opening 
with no deviation.  There was crepitus (pop) pain on chewing 
with some guarding noted.  The veteran resisted lateral 
deviation.  According to the veteran, he has never been 
treated for the temporomandibular joint disorder.  The 
examiner recommended conservative treatment: equilibration 
and a night guard.  He opined that due to the extent of his 
problem, he might need a work-up for possible 
temporomandibular joint derangement.  The September 1998 
entry reflects that on examination of the temporomandibular 
joint, there was pain, popping, and deviation on opening.  
The examiner opined that the temporomandibular joint was the 
likely cause of the otalgia.  

The VA dental/oral examination report dated in October 1998 
reveals that the examiner reviewed the entire history of the 
jaw pain as provided by the service medical records.  The 
veteran reported that he experienced extreme pain associated 
with the temporomandibular joint disorder and that he 
frequently felt aural pressure bilaterally.  He reported that 
he was unable to eat anything on the right side of his jaw 
because of pain on that side of the face.  He was able to 
chew all foods, even raw carrots, on the left side with 
comfort. The examiner noted that the examination of the 
veteran was difficult because the patient seemed to be 
responding in pain at inappropriate times or hyper-responding 
to pain at inappropriate times.  However, as best as he could 
determine the veteran had tenderness in his right 
sternocleidomastoid muscle about at the midpoint.  He also 
had some tenderness over the right temporalis muscle, 
primarily on the right side.  On palpating intra-orally over 
the masseter muscle, the veteran did respond in rather 
obvious acute pain in palpating over the right masseter 
muscle.  The Panorex examination showed no pathology.  He had 
good contours to his mandibular condyles with no evidence of 
arthritis.  The veteran had very good [dental] hygiene.  His 
opening [inter-incisal] was about 23 mm, but again it was 
very difficult to determine what his true opening was because 
his responses to many of the examiner's attempts to examine 
him were difficult.  The examiner added that he did not know 
if it was a language barrier, but he found the examination to 
be quite difficult.  As best as the examiner could determine, 
the veteran's opening was approximately 23 mm, although it 
seemed at times that he was able to open considerably wider 
but only with considerable pain.  Assessment included 
internal derangement of the temporomandibular joint with a 
closed lock, meaning he was unable to open widely.  The 
examiner opined that he did not think there was any evidence 
of any traumatic joint disease.  The veteran had myofascial 
pain especially in the right masseter muscle, and myofascial 
type pain secondarily in the right temporalis muscle and the 
right sternocleidomastoid muscle.  The veteran claimed he was 
not interested in seeking further care and that he was 
getting along okay.  He wore a bite split at night and he 
claimed that it helped him.  The examiner offered that given 
the nature of the temporomandibular joint problems and the 
poor success of treatment, that was probably a wise course 
for him to take.

Inasmuch as functional loss may be due to deformity, 
defective innervation, other pathology, or due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion, the Board 
emphasizes that the movement of the mouth and jaw are 
considered in sections 4.40 and 4.45.  In light of 38 C.F.R. 
§§ 4.40 and 4.45 combined with the October 1998 VA 
examination, the Board resolves all reasonable doubt in favor 
of the veteran and determines that the limited motion of the 
temporomandibular articulation warrants a 30 percent 
evaluation based not only on the inter-incisal movement that 
is limited to 23 mm by pain, but observes that the evidence 
of record demonstrates that the veteran's temporomandibular 
joint was tender bilaterally and manifested crepitation.  
Additionally, the examination reflected myofascial pain, 
especially in the right masseter muscle; his nutritional 
demands were limited by pain and locking of the joint on 
movement.  The Board concludes that a joint which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  Thus, the limited motion of the 
temporomandibular articulation is evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, DC 9905.  However, as the 
medical evidence is not clinically characteristic of 
temporomandibular articulation with limited motion of the 
inter-incisal range from 0 degrees to 10 mm, a rating in 
excess of 30 percent is not warranted.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 157 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) (1998), or from reaching such conclusion on its 
own.

In this regard, the Board acknowledges the veteran's 
assertions as to constant pain and his altered eating 
patterns, as well as the findings on the October 1998 VA 
dental/oral examination that noted internal derangement of 
the temporomandibular joint with a closed lock.  The veteran 
has not offered any objective evidence showing that his 
service connected limited motion of the temporomandibular 
articulation has markedly interfered with his earning 
capacity as a postal worker or that the disability has 
necessitated frequent periods of hospitalization to render 
impractical the application of the regular schedular 
standards.  By his own admission, the veteran had not 
received any treatment for the temporomandibular joint 
syndrome until recently.  According to the veteran, he has 
never been treated for the temporomandibular joint disorder 
until recently.  Thus, the record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents such an exceptional or unusual disability picture 
where the assigned 20 percent disability rating is found to 
be inadequate.  38 C.F.R. §§ 4.1, 4.10; Moyer v. Derwinski, 2 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for the 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that it disposed of the veteran's claim 
using an approach different from the RO.  The Board, 
therefore, has considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  In light of the fact that the veteran has been 
assigned a higher disability evaluation based on the 
application of 38 C.F.R. §§ 4.40 and 4.45, the Board is of 
the opinion that the veteran has not been prejudiced by its 
decision.  Bernard, supra. 


ORDER

Entitlement to a 30 percent disability evaluation for limited 
motion of the temporomandibular articulation, is granted, 
subject to controlling regulations governing the payment of 
monetary awards.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

